Citation Nr: 1500939	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1965 to October 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his Substantive Appeal to the Board (on VA Form 9), dated in July 2009, he had requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  For whatever reason, that hearing was not scheduled, therefore the Board remanded this claim in March 2013 to afford the Veteran his requested hearing.  The hearing was scheduled for February 14, 2014.  But since receiving notification of the date, time and location of his hearing, he has indicated that he is withdrawing his appeal entirely and wants his file immediately returned to the RO since the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.704(e) (2014).  The Board therefore is summarily dismissing his appeal.  38 C.F.R. § 20.204.


FINDING OF FACT

In February and December 2014 statements, which were recorded in writing and received prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of this claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2014 statement, the Veteran indicated he was withdrawing his appeal entirely.  This was reiterated in a more recent December 2014 motion to withdraw appeal that his representative instead submitted.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  This Veteran and his representative's statements are in writing, include his name and claim number, and clearly express his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim for an initial compensable rating for bilateral hearing loss is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


